Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 12/17/2021
Claims 21-40 are pending and rejected; claims 21, 35 and 39 are independent claims; Claims 1-20 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 11,138,311 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: See the independent claims comparison in the table below
Instant application
US Pat. 11,138,311 B2
21. A method comprising: 
generating a graph representation of an application stored in a storage module in an on-demand database system, the graph representation including a plurality of nodes and a plurality of directional edges connecting the nodes, a first one of the directional edges representing a sequential linkage between first and second computer programming code statements associated with the application; 
determining via a processor whether the application constitutes a security risk by comparing the graph representation with a plurality of comparison graph representations, one or more of the comparison graph representations representing computer programming code identified as malicious; and 
when it is determined that the application constitutes a security risk, transmitting a message via a communications interface to prevent the application from being executed within the on-demand database system.
1. A method comprising: 
creating a designated graph representation of a designated application stored in a memory module, the designated graph representation including a plurality of nodes and a plurality of edges connecting the nodes, each of the nodes representing a computer programming code statement associated with the designated application, each of the edges representing a logical linkage between a respective two or more computer programming code statements associated with the designated application, wherein a first node represents an “if′ statement, wherein the first node is connected via a first directional edge to a second node that represents a first statement to be executed if the “if′ statement returns “True”, wherein the first node is connected via a second directional edge to a third node that represents a second statement to be executed if the “if′ statement returns “False”;
 determining via a processor whether the designated application constitutes a security risk by comparing the designated graph representation with a plurality of comparison graph representations stored within a storage repository within an on-demand computing services environment providing computing services to a plurality of client organizations, a designated-subset of the comparison graph representations each representing a respective portion of computer programming code identified as malicious, each of the comparison graph representations being associated with a respective comparison application, each comparison involving identifying one or more differences between nodes and edges in the designated graph representation and nodes and edges in the comparison graph representation, wherein determining whether the designated application constitutes a security risk comprises determining whether the designated graph representation includes one or more statements not present in the comparison graph representations; and 
when it is determined that the designated application constitutes a security risk, transmitting a message from a communications interface to prevent the designated application from being executed.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasiq et al. US 10,409,995 B1 (hereinafter Wasiq) in view of Sultan et al. US Pub. No. 2016/0373481 A1 (hereinafter Sultan).

Wasiq teaches:
As to claim 21, a method comprising: 
generating a graph representation of an application stored in a storage module in an on-demand database system (see Wasiq Figs. 1-3, ¶¶11-12 and 16), the graph representation including a plurality of nodes and a plurality of directional edges connecting the nodes see Wasiq Fig. 3 and  ¶¶11-13, the services represented as nodes in the graph and the edges representing communication paths between services), a first one of the directional edges representing a sequential linkage between first and second computer programming code statements associated with the application (see Figs. 1-3 and ¶¶16, 36,  program code, the term "graph" refers to the discrete mathematical structure of a set of related objects ( nodes) linked by edges); 
and 
when it is determined that the application constitutes a security risk, transmitting a message via a communications interface to prevent the application from being executed within the on-demand database system (see Wasiq Fig. 5 and ¶¶27, 30, 51, 55, a threshold is dynamically determined (e.g., the system of the present disclosure may dynamically calculate a threshold such that security reviews are performed according to a specified frequency). In some embodiments, the threshold can be set by security personnel of a computing resource service provider. In some embodiments, thresholds are set individually for each end-to-end path tracked).
Wasiq does not explicitly teach the following however Sultan teaches:
determining via a processor whether the application constitutes a security risk by comparing the graph representation with a plurality of comparison graph representations, one or more of the comparison graph representations representing computer programming code identified as malicious (see Sultan ¶54, graph may be generated as having nodes representing resources (e.g., software libraries, services of a computing resource service provider, network addresses and ports, processors of a virtual machine, software processes, etc.) and edges representing relationship (e.g., software library dependency, network connection, etc.) between those nodes;¶¶19 96, analysis of the data may include walking each node/edge in the graph and determining, at each node, whether and what potential security risks exist; ¶100, analysis of the graph may include comparing the current generated graph to a previously generated graph to identify any differences, which may indicate potential vulnerabilities);
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing end-to-end change tracking for triggering website security disclosed by Wasiq to include the threat detection and mitigation through run-time introspection and instrumentation, as thought by Sultan, in order to compare differences between nodes and edges in the designated graph representation and comparison graph representation. A person with ordinary skill in the art would have been motivated to use model checking engine configured to detect dependencies between variables that are required to determine the logical values of the pre-conditions.

As to claim 22, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more portions not present in one or more of the comparison graph representations (see Wasiq ¶16, repository 104 may be configured to maintain a historical record (e.g., version control) of the data objects stored within, and may include functionality for rolling back to previous versions of the data object and/or retrieving particular versions of data objects).

As to claim 23, the combination of Wasiq and Sultan teaches,  the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more portions similar to one or more comparison portions in one or more of the comparison graph representations (see Wasiq Fig. 4, ¶¶11, 68, the detection may be performed in various ways, such as a notification received from the repository 660, polling the repository 660 for the most recent version of the source code and comparing that version with a last recent version known by the monitor 640).

As to claim 24, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the on-demand database system provides computing services to a plurality of client organizations via the internet (see Sultan ¶78, the customer 604 may be an individual that utilizes the services of the computing resource service provider 602 to deliver content to a working group located remotely. As shown in FIG. 6, the customer 604 may communicate with the computing resource service provider 602 through a network 606, whereby the network 606 may be a communication network, such as the Internet, an intranet or an Internet service provider (ISP) network).

As to claim 25, the combination of Wasiq and Sultan teaches,  the method recited in claim 24, wherein the application is authored by a first one of the client organizations (see Wasiq Fig. 1 and ¶29, the techniques may be applied to an organization's enterprise software that is made of a collection of computer programs that are not necessarily web/browser-based).

As to claim 26, the combination of Wasiq and Sultan teaches,  the method recited in claim 25, wherein the comparison graph representations include a first comparison graph representation representing a first application authored by a second one of the client organizations (see Wasiq ¶117, application server 708 can include any appropriate hardware, software, and firmware for integrating with the data store 710 as needed to execute aspects of one or more applications for the electronic client device 702).

As to claim 27, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the comparison graph representations include a first comparison graph representation representing a prior version of the application (see Wasiq ¶16, repository 104 may be configured to maintain a historical record (e.g., version control) of the data objects stored within, and may include functionality for rolling back to previous versions of the data object and/or retrieving particular versions of data objects).

As to claim 28, the combination of Wasiq and Sultan teaches, the method recited in claim 27, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more statements not present in the first comparison graph representation (see Wasiq ¶12, a monitoring component of the system of the present disclosure monitors a repository for changes to code of services represented by nodes in the end-to-end request call graph).

As to claim 29, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more nodes corresponding with respective computer programming code statements to transmit information outside the on-demand database system (see Wasiq Figs. 4-3 and ¶¶36, 46, the term "graph" refers to the discrete mathematical structure of a set of related objects (nodes) linked by edges. The end-to-end call graph 300 may be determined in various ways. For example, the computing resource service provider that hosts the services may have a service (recording service) that follows every "hop" on the call path to record the service caller and Calle).
As to claim 30, the combination of Wasiq and Sultan teaches,  the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more nodes corresponding with respective computer programming code statements to update information retrieved from the on-demand database system (see Wasiq Fig. 4 and ¶47, the service A 404A and the service D 404D have both been updated since the last security review associated with the frontend 402).

As to claim 31 the combination of Wasiq and Sultan teaches,, the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more nodes corresponding with respective computer programming code statements to update information stored within the on-demand database system (see Wasiq Fig. 4 and ¶47, the service A 404A and the service D 404D have both been updated since the last security review associated with the frontend 402).

As to claim 32, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the application is authored by a third-party software developer within the on-demand database system (see Wasiq ¶122, These devices also can include other electronic devices, such as dummy terminals, thin -clients, gaming systems, and other devices capable of communicating via a network).

As to claim 33, the combination of Wasiq and Sultan teaches,  the method recited in claim 21, wherein the application is configured to access information stored within a multi-tenant database in the on-demand database system, the multi-tenant database storing information associated with a plurality of client organizations (see Sultan ¶78, the customer 604 may be an individual that utilizes the services of the computing resource service provider 602 to deliver content to a working group located remotely. As shown in FIG. 6, the customer 604 may communicate with the computing resource service provider 602 through a network 606, whereby the network 606 may be a communication network, such as the Internet, an intranet or an Internet service provider (ISP) network (i.e. including multi-tenant database associated with client organization). (In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim)).

As to claim 34, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the application is accessible via an application exchange providing applications for purchase and use within the on-demand database system (see Sultan ¶79, the computing resource service provider 602 may provide various computing resource services to its customers).
As to independent claim 35, this claim directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
As to independent claim 39, this claim directed to one or more non-transitory computer readable media having instructions stored thereon for performing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 36-38 and 40, this claims contain substantially similar subject matter as claim 22-34; therefore they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433         

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433